19-10412-jlg         Doc 2433      Filed 05/29/20 Entered 05/29/20 13:10:04                Main Document
                                                Pg 1 of 2


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Plan Administrator

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
In re                                                           :   Chapter 11
                                                                :
DITECH HOLDING CORPORATION, et al., :                               Case No. 19-10412 (JLG)
                                                                :
                           Debtors.1                            :   (Jointly Administered)
                                                                :
--------------------------------------------------------------- X

                      NOTICE OF ESTABLISHMENT OF OMNIBUS
                 HEARING DATES PURSUANT TO ORDER IMPLEMENTING
                CERTAIN NOTICE AND CASE MANAGEMENT PROCEDURES

                    PLEASE TAKE NOTICE that pursuant to the Order Implementing Certain

Notice and Case Management Procedures (ECF No. 211) (the “Case Management Order”), the

United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”) has scheduled the following additional omnibus hearing dates in the above-captioned

cases:




1
      On September 26, 2019, the Court confirmed the Third Amended Joint Chapter 11 Plan of Ditech Holding
      Corporation and Its Affiliated Debtors (ECF No. 1404) (the “Third Amended Plan”), which created the Wind
      Down Estates. The Wind Down Estates, along with the last four digits of their federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Walter Management Holding Company LLC (9818);
      and Walter Reverse Acquisition LLC (8837). The Wind Down Estates’ principal offices are located at 1100
      Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.


WEIL:\97500828\1\41703.0012
19-10412-jlg         Doc 2433    Filed 05/29/20 Entered 05/29/20 13:10:04          Main Document
                                              Pg 2 of 2


                    July 23, 2020 at 11:00 a.m. (prevailing Eastern Time)

                    August 27, 2020 at 11:00 a.m. (prevailing Eastern Time)

                    September 24, 2020 at 11:00 a.m. (prevailing Eastern Time)

                    October 29, 2020 at 11:00 a.m. (prevailing Eastern Time)

                    November 19, 2020 at 11:00 a.m. (prevailing Eastern Time)

                    December 17, 2020 at 11:00 a.m. (prevailing Eastern Time)

                    PLEASE TAKE FURTHER NOTICE that, except as otherwise ordered by the

Bankruptcy Court, the Case Management Order governs the scheduling of all matters to be heard

on the foregoing hearing dates.

                    PLEASE TAKE FURTHER NOTICE that all hearings will be held before the

Honorable James L. Garrity, Jr., United States Bankruptcy Judge, at the United States

Bankruptcy Court, Courtroom 601, One Bowling Green, New York, New York, 10004 unless

otherwise ordered by the Bankruptcy Court.

Dated: May 29, 2020
       New York, New York

                                                       /s/ Sunny Singh
                                                       WEIL, GOTSHAL & MANGES LLP
                                                       767 Fifth Avenue
                                                       New York, New York 10153
                                                       Telephone: (212) 310-8000
                                                       Facsimile: (212) 310-8007
                                                       Ray C. Schrock, P.C.
                                                       Sunny Singh

                                                       Attorneys for Plan Administrator




                                                   2
WEIL:\97500828\1\41703.0012
